      Case 4:17-cv-07025-SBA Document 106-3 Filed 02/06/19 Page 1 of 5



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Deanna R. Kunze (pro hac vice pending)
     dkunze@nixonpeabody.com
12   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
13   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
14   Chicago, IL 60602
     Tel: (312) 977-4400
15   Fax: (312) 977-4405

16   Attorneys for Stardock Systems, Inc.

17                                UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA

19                                          OAKLAND DIVISION

20   STARDOCK SYSTEMS, INC.,                       Case No.: 4:17-cv-07025-SBA
21                         Plaintiff,              DECLARATION OF DAWN N. VALENTINE IN
                                                   SUPPORT OF STARDOCK SYSTEMS AND
22          vs.                                    VALVE CORPORATION’S NOTICE OF
                                                   MOTION AND MOTION FOR A
23   PAUL REICHE III and ROBERT                    PROTECTIVE ORDER IN THE FORM OF A
     FREDERICK FORD,                               STAY OF PARTY DEPOSITIONS FOR 60
24                                                 DAYS; TO MODIFY THE SCHEDULING
                           Defendants.             ORDER; AND FOR A CASE MANAGEMENT
25                                                 CONFERENCE
26

27
                                             -1-
28                          DECLARATION OF DAWN N. VALENTINE ISO
      MOTION FOR A PROTECTIVE ORDER IN THE FORM OF A STAY OF PARTY DEPOSITIONS; REQUEST
             FOR A MODIFIED SCHEDULING ORDER; REQUEST FOR A STATUS CONFERENCE
                                                                         Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 106-3 Filed 02/06/19 Page 2 of 5



 1
     AND RELATED COUNTERCLAIM
 2   AND CROSS-CLAIMS
 3
             I, Dawn N. Valentine, declare:
 4
             1.     I am Of Counsel at Nixon Peabody LLP, counsel of record for plaintiff Stardock
 5
     Systems, Inc. (“Stardock”) and cross-defendant Valve Corporation (collectively “Moving
 6
     Parties”). I make this declaration in support of Stardock and Valve Corporation’s Notice of
 7
     Motion and Motion for a Protective Order in the Form of a Stay of Party Depositions for 60 Days;
 8
     To Modify the Scheduling Order; and for a Status Conference. Unless otherwise noted, I have
 9
     personal knowledge of the following and, if called upon to do so, would and could testify
10
     competently to the same in a court of law.
11
             2. In May of 2018, Stardock began its production of documents. As part of that process,
12
     Stardock made five productions for a total of 20,913 pages between May 2018 and December
13
     2018.
14
             3. Between April 2018 and December 2018, Reiche and Ford also made five productions
15
     for a total of 8,924 pages. However, by the end of October 2018, Reiche and Ford had still not
16
     produced any documents in response to Stardock’s third set of requests for production of
17
     documents. My review of Reiche and Ford’s document production, moreover, raised issues, and I
18
     was concerned that their production was not complete.
19
             4. In reviewing Reiche and Ford’s document production, I identified a host of discovery
20
     issues which indicated that the production was not complete. On October 26, 2018, I wrote to
21
     Reiche and Ford’s counsel requesting that they produce requested documents, supplement their
22
     prior productions, and otherwise address the discovery issues raised. Attached hereto as Exhibit
23
     A is a true and correct copy of the October 26, 2018 letter I wrote to Reiche and Ford’s counsel.
24
     Counsel for Reiche and Ford responded, but stated that the issues identified could not be
25
     addressed until the week of November 19, 2018, when lead counsel Stephen Steinberg would be
26

27                                                 -2-
                            DECLARATION OF DAWN N. VALENTINE ISO
28    MOTION FOR A PROTECTIVE ORDER IN THE FORM OF A STAY OF PARTY DEPOSITIONS; REQUEST
             FOR A MODIFIED SCHEDULING ORDER; REQUEST FOR A STATUS CONFERENCE
                                                                          Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 106-3 Filed 02/06/19 Page 3 of 5



 1   finished with trial. I continued to meet and confer with Tiffany Hansen and Stephen Steinberg,

 2   counsel for Reiche and Ford over discovery disputes through November and December of 2018.

 3            5. Despite the ongoing meet and confer efforts, Reiche and Ford did not produce any

 4   additional documents responsive to Stardock’s third set of document requests (served in August

 5   of 2018) until December 21, 2018, the day that was set for the close of fact discovery.

 6            6. In light of ongoing discovery disputes, missing documents and additional parties to the

 7   litigation, the Stardock’s counsel believed that relief from the scheduling order was necessary and

 8   sought a stipulation with Defendants/Counter-Plaintiffs.        Counsel for Stardock and Valve

 9   repeatedly conferred with counsel for the Counterclaimants on an extension of the deadlines.
10   During a meet-and-confer on November 14, 2018, counsel for Stardock requested that the parties

11   discuss and agree on the extended deadlines.          Counterclaimants’ counsel, Tiffany Hansen

12   acknowledged that extended dates were necessary, but requested that their lead counsel, who was

13   unavailable until Monday, November 19 2018 due to a trial, have input into the discussion.

14   Between that call and November 19, 2018, Stardock received nine notices of depositions, as well

15   as a set of document requests directed at newly-named Cross-Defendant, Valve.              Between

16   November 15, 2018 and November 19, 2018, Counterclaimants served counsel for Stardock with

17   nine (9) deposition notices, in addition to a set of requests for production of documents directed to

18   Valve.

19            7. Counsel for Defendants/Counter-Plaintiffs and Stardock continued to confer regarding
20   a stipulated extension of deadlines; ultimately, counsel for Defendants/Counter-Plaintiffs agreed

21   that an extension of deadlines was necessary, but suggested just one month. Despite additional

22   correspondence and conferences, counsel for the parties were unable to come to a resolution on

23   the new schedule. Accordingly, on November 29, 2018, Stardock filed an Administrative Motion

24   to Modify the Scheduling Order. That motion remains pending.

25            8. On December 3, 2018, Counterclaimants submitted a Request for a Telephonic

26   Conference or for the Court to Order Proposed Deposition Schedule, and in response the Court

27                                                   -3-
                            DECLARATION OF DAWN N. VALENTINE ISO
28    MOTION FOR A PROTECTIVE ORDER IN THE FORM OF A STAY OF PARTY DEPOSITIONS; REQUEST
             FOR A MODIFIED SCHEDULING ORDER; REQUEST FOR A STATUS CONFERENCE
                                                                            Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 106-3 Filed 02/06/19 Page 4 of 5



 1   set a telephonic discovery call for December 4, 2018 at 3:00 pm. On December 4, 2018, the

 2   conference call was held before the Honorable Kandis A. Westmore. As ordered during that call,

 3   counsel met and conferred on the morning of December 6, 2018 to discuss the scheduling of

 4   deposition dates over the course of the next few months. Additionally, the parties agreed to file a

 5   joint motion requesting a status conference with the Court for December 12, 2018.

 6          9. On December 6, 2018, Stardock and Counterclaimants filed a Joint Motion Requesting

 7   a Status Conference to address the outstanding Administrative Motion to Modify the Scheduling

 8   Order, among other pending motions. (Dkt. 98). As of the date of this motion, the Court has not

 9   scheduled a status conference.
10          10. Stardock and Valve served interrogatories and document requests on Defendants on

11   December 21, 2018, but Defendants have indicated that they will not produce documents in

12   response to Valve’s requests for production until March 4, 2019—after the deposition of

13   Defendant/Counter-Plaintiff Frederick Ford is scheduled to take place on February 26, 2019. The

14   deposition of Defendant/Counter-Plaintiff Paul Reiche is set shortly thereafter, for March 14,

15   2019. Defendants/Counter-Plaintiffs also have not provided a response to Valve’s interrogatories

16   to indicate, very basically, what elements of Stardock’s games are alleged to be infringing what

17   allegedly copyrighted works belonging to Defendants/Counter-Plaintiffs. Valentine Decl.____.

18   Instead, Defendants/Counter-Plaintiffs have posted charts on their website. (See Ex. A.)

19          11. Counsel for the parties engaged in several sets of correspondence and conferences
20   regarding alleged discovery deficiencies since depositions in this matter have begun. Counsel

21   met and conferred by telephone on January 25, 2019 for 2.5 hours and Stardock’s counsel

22   followed up that call with a January 31, 2019 email that included a comprehensive list of

23   currently outstanding issues.     Included in that list was Stardock’s repeated request that

24   Defendants identify what element(s) of “Origins” that Defendants assert infringe their alleged

25   copyrights.

26

27                                                  -4-
                            DECLARATION OF DAWN N. VALENTINE ISO
28    MOTION FOR A PROTECTIVE ORDER IN THE FORM OF A STAY OF PARTY DEPOSITIONS; REQUEST
             FOR A MODIFIED SCHEDULING ORDER; REQUEST FOR A STATUS CONFERENCE
                                                                           Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 106-3 Filed 02/06/19 Page 5 of 5



 1          12.      On February 5, 2019, on behalf of Stardock we produced approximately 3,000
 2   documents consisting of documents either new, updated, or previously outside of the search
 3
     parameters employed. Those documents relate primarily to Counter-Plaintiffs’ claim that
 4
     Stardock’s “Origins” game (released in September 2018) infringes their alleged copyrighted
 5
     material from the Star Control I and II video games (released in the 1990s). (Second Amended
 6

 7   Counterclaim, Dkt. 71 ¶¶ 101-138.) Moreover, I undertook a lengthy review of all of

 8   Defendants/Counter-Plaintiffs’ requests for production to Stardock (only fifteen (15)

 9   interrogatories were served) and determined that to review and produce at the level that
10
     Defendants/Counter-Plaintiffs now demand, that an entirely new review of emails and other
11
     documents will need to be done, given that the last collection was made nearly 6 months ago. I
12
     anticipate that review process, of over 10,000 emails at minimum, will take at least 4 weeks
13
     before they are ready for production to the other parties.
14

15          13. On February 6, 2019, Deanna Kunze, Tricia Legittino, Tiffany Hansen and I met-and-
16   conferred regarding this Motion and Moving Parties’ basis for seeking the relief sought in this
17   hereby. Parties were not able to reach an agreement regarding the issued addressed in this
18   Motion.
19          I declare under penalty of perjury under the laws of the United States and the State of
20   California that the foregoing is true and correct.
21                Executed this 6th day of February 2019.
22
                                                            /s/ Dawn N. Valentine
23                                                          Dawn N. Valentine
24

25

26

27                                                    -5-
                            DECLARATION OF DAWN N. VALENTINE ISO
28    MOTION FOR A PROTECTIVE ORDER IN THE FORM OF A STAY OF PARTY DEPOSITIONS; REQUEST
             FOR A MODIFIED SCHEDULING ORDER; REQUEST FOR A STATUS CONFERENCE
                                                                            Case No. 17-cv-07025-SBA
